DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6 June 2022 has been entered.

Status
This Final Office Action is in response to the communication filed on 6 June 2022. Claims 3-4, 8, and 11 have been cancelled currently or previously, claims 1-2 and 6-7 have been amended, and new claims 12-17 have been added. Therefore, claims 1-2, 5-7, 9-10, and 12-17 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the prior art rejection(s) under 35 USC § 103 for the new claims; therefore, the Examiner places new grounds of rejection based on Applicant’s amendment.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

The Examiner further notes that “managing the points provided by the user for management by exchanging the points with the financial product through an information processing system that trades financial products, which is outside of the point management system” (as noted at the Advisory Action) is being interpreted as the “information processing system that trades financial products” being “outside of the point management system”. The Examiner also notes that any investment in or through a traditional investment vehicle such as a savings or checking account (which may, or would, earn interest – especially for a savings account), or other such investment vehicles, would necessarily be “outside of the point management system”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-7, and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a system (claims 1-2, 5-6, 9-10, 12,14, and 16) and a non-transitory device storing a program (claims 7, 13, 15, and 17), which may or would be within the listed statutory categories (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim1 recites a point management system for managing points for a loyalty points program according to an index related to a financial product on the basis of management instruction received from a user, the management instruction including the financial product specified by the user as an object of management of the points, the points being held by the user in the loyalty points program with which accumulated points can be exchanged for a product, and the system comprising a processor executing instructions stored in a storage memory device, the instructions including: on the basis of a target value and/or a withdrawal value of a balance of the points in management set on the basis of a tiered unit of exchange in exchanging points for a product, calculating information related to prediction of whether or not the balance of the points reaches each of the target value and/or the withdrawal value by a term, or selecting a financial product with which the balance of the points is highly likely to reach the target value, presenting the user the calculated information related to the prediction or the selected financial product to allow the user to determine the management instruction; increasing or decreasing the balance of the points in accordance with fluctuations of the index related to the financial product, on the basis of the management instruction; and managing the points provided by the user for management by exchanging the points with the financial product through an information processing system that trades financial products, which is outside of the point management system, wherein the instructions further include adding up the points provided by the user for management and points provided by other users for management for the financial product to obtain added-up points, and after the added-up points reach predetermined points, collectively exchanging the added-up points with the financial product through the information processing system that trades financial products.
Independent claim 7 is parallel to claim 1, except being directed to a point management program that causes a computer to execute processing to function as a point management system … wherein the computer is caused to execute point management processing that has the same or similar activities and/or limitations as at claim 1 above. 
Since this appears to be basic financial management (except, possibly, that the financial units or denomination is/are “points” rather than a currency denomination – as addressed below), the claim elements may be summarized as the idea of predicting whether an account balance will meet a target value in a time frame (i.e., “by a term”, at the claims); however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions such as agreements, contracts, legal obligations, advertising, marketing or sales activities/behaviors, or business relations …) grouping of subject matter.
The Examiner notes that this appears to necessarily require mathematical concepts (as another grouping of abstract idea subject matter) since predicting a balance essentially requires a calculation of current balance + (predicted or anticipated) earnings – (predicted or anticipated) spending or costs = predicted balance after the relevant term or time, as well the final element indicating adding points of users so as to invest the aggregate. The further notes that this may also be performed in a person’s mind, and/or by aid of pen/pencil and paper, since the estimations and/or calculations need not be complex or involved; therefore, this may also reasonably be considered included in the mental processes grouping since involving observation, evaluation, judgment, and/or opinion (e.g., involving investment and/or potential returns).
Therefore, the claims are found to be directed to an abstract idea.
Dependent claims 2, 5-6, 9-10, and 12-17 appear to merely indicate notifying regarding exchanging points, such as a notification when a balance is reached (claims 2 and 6), combining points (claim 4), borrowing points to invest (claim 5), continuing management when the user goal is attained (claim 6), points tiers such as target and withdrawal value levels (claim 9), allocating points to be managed (claim 10), and/or the field of use of the points being frequent flyer miles for an airline and/o are invested in a stock, currency, or crude oil investment product, and therefore only limit the application of the idea, and not add significantly more than the idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using a point management system for managing points, a point management unit, points being held by a user in a loyalty points program, the indications of points as a value denomination, and the indication at claim 7 of a point management program that causes a computer to execute processing to function as a point management system … wherein the computer is caused to execute point management processing, as indicated above. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
The system is merely software, programming, or stored computer instructions per Applicant ¶¶ 0031-0032 and 0078, as executed on a general-purpose computer and the only apparent description related to a computer, processor, or any other hardware or structure for the system or implementation appears to be Applicant ¶ 0078 merely indicating a processor. So, the only apparent conception is that of a general-purpose computer, at the most limiting. Therefore, the claims do not indicate any improvement to a computer or technical field, using a particular machine, or any of the other possible indications of a practical application of an abstract idea, but merely indicate “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice” that MPEP § 2106.05(I)(A) indicates as insignificant.
Considering points as a value denomination does not appear significant in the same manner as designating financial management in Euro or Yen rather than US dollars would not change the significance. 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea – the Examiner notes that “the management instruction is made by a user” per Applicant ¶ 0035, and the claims 1 and 7 specifically indicate presenting information to a/the user(s) so that the user(s) may “determine the management instruction”, which evidences the computer is merely being used as a tool. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are found to be insignificant since merely applying the idea via computer.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility (see, e.g., Applicant ¶ 0078).
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims appear encompassed by the abstract idea and to only limit the application of the idea, and are therefore considered to not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ruff et al. (U.S. Patent Application Publication No. 2015/0379488, hereinafter Ruff) in view of Williams et al. (U.S. Patent Application Publication No. 2013/0144704, hereinafter Williams) and in further view of Rogers et al. (U.S. Patent Application Publication No. 2005/0192895, hereinafter Rogers).

Claim 1: Ruff discloses point management system for managing points for a loyalty points program according to an index related to a financial product on the basis of a management instruction received from a user, the management instruction including the financial product specified by the user as an object of management of the points, the points being held by the user in the loyalty points program with which accumulated points can be exchanged for a product, and the system comprising a processor executing instructions stored in a storage memory device (see Ruff at least at, e.g., ¶¶ 0274-0277 as describing the system, computers, and executable instructions used, 0036 and 0039 as indicating the accounts being rewards and/or loyalty card and having account identities such as account numbers; citation by number only hereinafter), the instructions including:
on the basis of a target value and/or a withdrawal value of a balance of the points in management set in exchanging points for a product, calculating information related to prediction of whether or not the balance of the points reaches each of the target value and/or the withdrawal value by a term, or selecting a financial product with which the balance of the points is highly likely to reach the target value (Ruff at 0015, “An automated proactive electronic resource allocation processing system … [that] can determine a strategic allocation of resources based on configuration information and … habits and goals”);
presenting the user the calculated information related to the prediction or the selected financial product to allow the user to determine the management instruction (Ruff at 0159, “Specific financial advice and support for the advice might include …: … [0214] b) Reminders, notifications, etc. for each Account to the Account owner, or to others, of spending activity and behaviors … [0216] d) How often and how much money should be allocated and transferred to each Account so that each Account is properly funded … [and] [0220] iv) Investment or savings advice based on the user's risk tolerance/aversion and based on the user's financial strengths and/or weaknesses, goals, and/or other external factors”);
increasing or decreasing the balance of the points in accordance with fluctuations of the index related to the financial product, on the basis of the management instruction (Ruff at 0023, 0256-0257, updating and providing current balance(s), see also Ruff at 0230-0242); and
managing the points provided by the user for management by exchanging the points with the financial product through an information processing system that trades financial products, which is outside of the point management system (Ruff at 0032, 0036, 0109, 0158, investment accounts and investments; 0016-0019, accounts and transfers as external, 0045 as indicating outside payments and transfers, 0229, interfacing with external processing systems to effect allocations).
Ruff, however, does not appear to explicitly disclose the points being on a basis of a tiered unit of exchange, and wherein the instructions further include adding up the points provided by the user for management and points provided by other users for management for the financial product to obtain added-up points, and after the added-up points reach predetermined points, collectively exchanging the added-up points with the financial product through the information processing system that trades financial products. Where Ruff discloses a form of tiering in that it determines and/or transfers money or assets to assure enough is available to fund a transaction (Ruff at 0117, 0119, 0121, 0129), Williams teaches “a system and method for managing through telephony systems a customer reward system … [such as] a virtual punch card (‘VPC’) customer loyalty reward program” (Williams at 0006), where “customers may be allowed to pool or share VPC account qualifying purchase points with others, e.g., by electronically transferring points…. [t]he other customer may transfer those points to in exchange, e.g., for points toward the other customer reaching the redemption level with another merchant with similar requirements for qualifying purchases. This form of exchanging points may be managed by the customer loyalty reward program VPC account management server, e.g., at a connection provider” (Williams at 0032), such that “[g]roups such as families, coworkers, churches, etc. may accumulate shared VPC account qualifying purchase points and, e.g., in the latter case at least, then transfer them to a needy individual/entity for redemption” and increase purchasing or investment power or influence. This indicates tiers or levels for the points, and aggregating points for management of the points – the investing in financial products, then, would be according to the investing indicated by Ruff. Therefore, the Examiner understands and finds that using points from a tiered system to exchange and adding up points from other users is applying a known technique to a known device, method, or product ready for improvement to yield predictable results, so as to assist needy persons or entities and increase purchasing or investment power or influence.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the reward or loyalty point investing of Ruff with the points and aggregation of Williams in order to use points from a tiered system to exchange and add up points from other users so as to assist needy persons or entities and increase purchasing or investment power or influence.
The rationale for combining in this manner is that using points from a tiered system to exchange and adding up points from other users is applying a known technique to a known device, method, or product ready for improvement to yield predictable results, so as to assist needy persons or entities and increase purchasing or investment power or influence as explained above.
Where the tiers or levels in Ruff and Williams appear flexible, Rogers teaches a points system with different items available for different tiers of points accumulation, and “several … tiers of exchange level”, such as 500 points for items in one set of items and 1000 points for items at another tier (Rogers at 0048), where Ruff indicates that “[a]ccounts can be set up and configured for each distinct short-term savings purpose or for each longer term savings goal … [such that when] a user wants to save for [a goal] can be automatically transferred … before the user even sees it, just like taxes. This is beneficial from a behavior management perspective as the money allocated to this Account may not be as missed by the user” (Ruff at 0047). Therefore, the Examiner understands and finds that using points from a tiered system with preset exchange tiers is applying a known technique to a known device, method, or product ready for improvement to yield predictable results, so as to define short- and long-term goals within preset exchange tiers or levels.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the reward or loyalty point investing of Ruff in view of Williams with the preset points tiers of Rogers in order to use points from a tiered system with preset exchange tiers so as to define short- and long-term goals within preset exchange tiers or levels.
The rationale for combining in this manner is that using points from a tiered system with preset exchange tiers is applying a known technique to a known device, method, or product ready for improvement to yield predictable results, so as to define short- and long-term goals within preset exchange tiers or levels as explained above.

Claim 2: Ruff in view of Williams discloses the point management system according to claim 1, wherein the instructions further include: when the point balance reaches the target value or the withdrawal value, notifying a user to that effect or exchanges points for a product associated with the unit of exchange corresponding to the target value or the withdrawal value reached (Ruff at 0023, 0256-0257, updating and providing current balance(s); 0193, 0211, 0214, notifications). 

Claim 5: Ruff in view of Williams discloses the point management system according to claim 1, wherein
points borrowed by a user are included in the points provided by the user for management (Ruff at 0043, 0048, 0192, money borrowed). 

Claim 6: Ruff in view of Williams discloses the point management system according to claim 2, wherein
the instructions further include continuing management of the points even when the point balance of the user reaches the withdrawal value and then is further reduced (Ruff at 0113, 0134, notice when insufficient funds), and when a financial value corresponding to the point balance reaches a predetermined amount (Ruff at 0113, 0134, notice when insufficient funds), notifying the user to that effect (Ruff at 0113, 0134, notice when insufficient funds) or exchanges the points for a predetermined product (Ruff at 0048, exchange for an item).

Claim 9: Ruff in view of Williams discloses the point management system according to claim 1, wherein
the management instruction further includes a number of points to be managed (Ruff at 0023, 0256-0257, updating and providing current balance(s), see also Ruff at 0230-0242),
a value of the tiered unit immediately above the number of points to be managed is set to be the target value (Ruff at 0047, “distinct short-term savings purpose or for each longer term savings goal; Rogers at 0048, “several … tiers of exchange level”, such as 500 points for items in one set of items and 1000 points for items at another tier, as combined above and using the rationale as at the combination above), and
a value of the tiered unit immediately below the number of points to be managed is set to be the withdrawal value (Ruff at 0047, “distinct short-term savings purpose or for each longer term savings goal; Rogers at 0048, “several … tiers of exchange level”, such as 500 points for items in one set of items and 1000 points for items at another tier, as combined above and using the rationale as at the combination above). 

Claim 7 is rejected on the same basis as claim 1 above since Ruff discloses a non-transitory computer-readable recording device storing a point management program that causes a computer to execute processing to … wherein the computer is caused to execute point management processing that performs the same or similar activities or functions as at claim 1 above (Ruff at 0274-0277).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ruff in view of Williams and in further view of Rogers and in still further view of Choi, Candace, Use or lose those credit card rewards, The Associated Press, dated 7 April 2010, downloaded from https://www.nbcnews.com/id/wbna36221106 on 9 April 2021 (hereinafter, Choi).

Claim 10: Ruff in view of Williams and in further view of Rogers discloses the point management system according to claim 1, wherein instructions further include preferentially allocating the points with an earlier expiration date to be managed. Where Ruff indicates considering a payment due date (Ruff at 0120) and date due goals (Ruff at 0190, 0237), and Rogers considers expiration date (Rogers at 0029, 0067), Choi advises that “[i]f you are sitting on a cache of miles or points that are about to expire, check if you can transfer them” (Choi at 2). This makes sense since the points with the earliest expiration date will become valueless sooner — upon expiration. The transferring of Choi is the same as the point aggregation of Williams, which, per the combination, is then invested as an aggregate amount per Ruff (and Rogers). Therefore, the Examiner understands and finds that preferential allocation of earlier expiring points is applying a known technique to a known device, method, or product ready for improvement to yield predictable results, so as to prevent expiration of points as much as possible.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the reward or loyalty point investing of Ruff in view of Williams and in further view of Rogers with the transfer of points that are about to expire as explained in Choi in order to use preferential allocation of earlier expiring points so as to prevent expiration of points as much as possible.
The rationale for combining in this manner is that preferential allocation of earlier expiring points is applying a known technique to a known device, method, or product ready for improvement to yield predictable results, so as to prevent expiration of points as much as possible as explained above.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruff in view of Williams and in further view of Rogers and in still further view of Duke (U.S. Patent Application Publication No. 2004/0243498).

Claims 12-17: Ruff in view of Williams and in further view of Rogers discloses the system and device of claims 1 and 7, but does not appear to explicitly disclose wherein the points are mileage points of a frequent flyer program of an airline (at claims 12, 13, 16, and 17) and/or wherein the financial product includes at least one selected from a group consisting of a stock, a currency and crude oil (at claims 14, 15, 16, and 17). The Examiner notes that both frequent flyer mileage for/of an airline and stock, currency, or crude oil based financial products are each fields of use that may be granted little if any patentable weight (see, e.g., MPEP § 2103(I)(C)). Duke, however, teaches an Interest Bearing Gift Card (IBGC) (Duke at 0011) that may provide benefits such as frequent flyer miles (Duke at 0010, 0141), which are necessarily understood as associated with an airline, and investing the card account (Duke at 0106-0107, 0110-0112) in “bond type funds, stock funds, index funds, individual stocks and other investments [that] may also be used as investment sub-accounts available for the IBGC” (Duke at 0114). Therefore, the Examiner understands and finds that the points being frequent flyer mileage and investing in one of a stock, currency, or crude oil based financial product are each applying a known technique to a known device, method, or product ready for improvement to yield predictable results, so as to enable promotional benefits or incentives (Duke at 0010, 0141) and “optimize return on the total value of the accounts” (Duke at 0113).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the reward or loyalty point investing of Ruff in view of Williams and in further view of Rogers with the miles and investments as explained in Duke in order to use frequent flyer mileage and investment in one of a stock, currency, or crude oil so as to enable promotional benefits or incentives and optimize return on the total value of the accounts.
The rationale for combining in this manner is that the points being frequent flyer mileage and investing in one of a stock, currency, or crude oil based financial product are each applying a known technique to a known device, method, or product ready for improvement to yield predictable results, so as to enable promotional benefits or incentives and optimize return on the total value of the accounts as explained above

Response to Arguments
Applicant's arguments filed 6 June 2022 have been fully considered but they are not persuasive.

Applicant alleges (again – verbatim) with respect to 101 that 
the transaction with the information processing system that trades financial products (e.g., financial product trading system 30) is collective for a plurality of users, rather than individual transaction for each user. Due to the features, the transaction with the information processing system that trades financial products is minimized. Therefore, the data processing speed increases and the communication load decreases. Thus, the claimed invention as a whole improves the functioning of a computer or improves another technology or technical field.
(Remarks at 8-9).
However, first, this appears to merely require what is commonly done for general investing – various person’s assets are pooled and invested in a fund (it is the very nature of, e.g., a money market account, a mutual fund, etc.). Second, this merely increases the processing required to add up or transfer the points from other users into an aggregate value so as to invest the aggregate – there is simply is no evidence or indication that this would improve processing speed or load, and in fact appears to increase the processing since the same point assessment and/or transfer must be done for each individual user and their respective points in order to aggregate or add up the points, and then the aggregate points need to be invested still. The change to the claims merely appears to make the claims look more like a traditional brokerage rather than a private investor. If there were no collecting or aggregating of points, then the transaction would be a more simple, direct investment that did/does not require the “collective” aspect.
Since the claim appears to merely be exchanging for an investment vehicle, it is considered to be well within the certain methods of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions such as agreements, contracts, legal obligations, advertising, marketing or sales activities/behaviors, or business relations …) grouping of subject matter, as indicated at the rejection.
Applicant then asserts that attention should be directed to two diagrams. The first diagram appears to be Applicant Fig. 1, showing the system configuration, but not any specific unique configuration – the various units and databases of point management system 10 can apparently communicate with each other, and the system 10 allows communication with others, such as user terminal 50, point management system 20, and trading system 30. All of which appears routine and readily understood, almost regardless how the claims are interpreted.
The second figure, though, apparently purports to explain the invention, but is not included, indicated, or described in or by the specification. Therefore, since this appears to be matter that would be additional to the specification, it is not well-considered for eligibility – prosecution and examination is limited to the description as originally submitted. Adding matter at this stage of the prosecution is inappropriate. The Examiner notes that where Applicant argues that “Since the much heavier external transaction is collectively performed rather than individual transactions, one skilled in the art would understand that this claim feature improves the functioning of a computer” (Remarks at 9), this apparently completely ignores the additional processing that is required in “’adding up the points provided by the user for management and points provided by other users for management for the financial product to obtain added-up points” [and] ‘collectively exchanging the added-up points with the financial product through the information processing system that trades financial products’”. This would apparently be reflected by the “}” and “Combine” at the bottom of the second figure; however, there does not appear to be any description of this activity other than merely generally indicating to do it. If or since Applicant has not described this activity and is merely claiming to “do it” in a general sense, little significance can be reasonably assigned. Merely changing a computing load from one computer onto another or different computer does not appear to constitute improving a computer. If that is all that is required to improve a computer, then ANY manually performed operation is automatically patent eligible since it reduces computing load. Such an assertion would not be well-grounded.

Applicant alleges “that NOWHERE does Ruff, including the cited portions, teaches or suggests regarding ‘increasing or decreasing the balance of the points in accordance with fluctuations of the index related to the financial product, on the basis of the management instruction; and managing the points provided by the user for management by exchanging the points with the financial product through an information processing system that trades financial products, which is outside of the point management system.’” (Remarks at 12). However, Ruff indicates tracking and reporting the balances of “investment accounts” as distinct and separate from at least “checking accounts, savings accounts, [and] prepaid accounts” as “types of accounts” (Ruff at 0032), that these “Accounts can be traditional bank accounts (checking, savings, deposit, transactional, demand, sweep, demand deposit, NOW account, brokerage, money market, certificate of deposit, other investment, etc.) or new types of bank accounts, or can be accounts at non-bank financial institutions or even other non-financial institutions” (Ruff at 0036), that “where a user has multiple sources of income, such as from a home-based business, rental properties, investments, etc., the user may wish to easily identify and report all activity related specifically to that business or source of income. This embodiment provides an easy way to accomplish that identification and reporting” (Ruff at 0109), that “Facts about the user's personal financial situation and financial goals can include … investment account information … and other personal financial matters” (Ruff at 0158), and that the “The AA processing system can monitor, gather, and incorporate real-time, updated knowledge of internal user data” (Ruff at 0230), where “AA” refers to the Active Agent” of Ruff (Ruff at 0229). Therefore, where Ruff indicates investing funds from some of the various accounts, such as the reward or loyalty accounts indicated at Ruff 0036 and 0206 or digital, crypto-, and/or virtual currencies indicated at Ruff 0040, to other investment vehicles such as “[f]inancial resources … such as stocks, bonds, credits, tokens, invoices, bills, wills, trusts, and other financial instruments, both real and virtual”, this does exchanging the points or rewards for investments that increase, decrease, and/or vary in account value. Even a traditional, simple savings account (as at Ruff 0032) is an investment that changes in value as interest is accrued, and Ruff would track and report that increase or decrease – this increase or decrease (whether by a savings, money market, investment, etc. account) is apparently according to an “index” as described by the specification. 

Therefore, the Examiner is not persuaded by Applicant’s argument(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lele et al. (U.S. Patent Application Publication No. 2017/0140411, hereinafter Lele) discloses that “[a]n alternative to miles and points as the rewards currency is financial services rewards. In this case, a customer may earn credits for purchases made at participating merchants, and the credits may be applied toward the purchase of financial instruments, such as a mutual fund” (Lele at 0009) and “If thresholding is being used, then the award amount may be converted to stock if it (together with any previous running total) exceeds the threshold. The customer also may be given an option to choose some other asset (e.g., mutual fund shares) or item other than stock (e.g., a conventional merchandise gift card) that is offered by the merchant” (Lele at 0056).
Hessberg et al. (U.S. Patent Application Publication No. 2003/0225618, hereinafter Hessberg), discusses loyalty accounts and different levels for various membership tiers (Hessberg at 0043, 0053).

Each of the following, and many more, indicate investing in futures and/or options:
Hayashi (U.S. Patent Application Publication No. 2017/0358028),
Caldwell (U.S. Patent Application Publication No. 2017/0220670),
Kerpel et al. (U.S. Patent Application Publication No. 2016/0247225, hereinafter Kerpel).

Acorns’ Innovative Rewards Program Lets Brands Invest In Millenials’ Futures, no downloaded from https://www.prnewswire.com/news-releases/acorns-innovative-rewards-program-lets-brands-invest-in-millennials-futures-300268894.html, dated 16 May 2016, downloaded on 30 September 2021 indicates investing reward points.

Magnolia et al. (U.S. Patent No. 10,147,140, hereinafter Magnolia) describes the use of award and loyalty points (column:lines 8:51-61, 10:17-28; citation hereafter by number only) and aggregation for investment (10:51-11:25).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622